IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KEITH YOUNG,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1010

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 17, 2014.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Keith Wayne Young, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.